OPINION — AG — QUESTION (1): "ASSUMING A COUNTY IS A CONTRIBUTING MEMBER OF A MULTI COUNTY LIBRARY AS AUTHORIZED BY 65 Ohio St. 1961, 62-69 [65-62] — [65-69] SHOULD THE COUNTY TREASURER APPORTION AND THE COUNTY CLERK REMIT THE TAXES LEVIED AND COLLECTED UNDER ARTICLE X, SECTION 10(A) OF THE CONSTITUTION, IN THE SAME MANNER AS OTHER AD VALOREM TAXES ARE APPORTIONED AND REMITTED TO OTHER POLITICAL SUBDIVISIONS?" — SUCH COLLECTION SHOULD BE APPORTIONED BY THE COUNTY TREASURER IN ACCORDANCE WITH 68 Ohio St. 1961 205 [68-205], AND REMITTED BY THE COUNTY CLERK UNDER THE PROVISION OF 68 Ohio St. 1961 206 [68-206], THE PROPER FUND.   QUESTION(2): "ARE THE FUNDS LEVIED AND COLLECTED PURSUANT TO SAID SECTION OF THE CONSTITUTION, COUNTYFUNDS AND AS SUCH UNDER THE CONTROL OF THE BOARD OF COUNTY COMMISSIONERS AND SUBJECT TO APPROPRIATION BY THE COUNTY EXCISE BOARD AS OTHER COUNTY FUNDS?" — NEGATIVE CITE:  65 Ohio St. 1961, 62-70 [65-62] — [65-70], 74 Ohio St. 1961 214 [74-214] (OWEN WATTS)